*2MEMORANDUM OPINION
We allowed review because this case appeared to involve the question whether a defense against liability for harm caused by noncompliance with a mandatory safety regulation must meet the test of McConnell v. Herron, 240 Or 486, 489-92, 402 P2d 726 (1965) (i.e. that the defense would excuse noncompliance also against direct enforcement of the regulation), or the test of Resser v. Boise-Cascade Corporation, 284 Or 385, 392, 587 P2d 80 (1978), cited by the Court of Appeals. Examination of the proceedings below now shows that this issue was not properly preserved and presented for review. The petition for review is dismissed as improvidently allowed.